Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In light of applicant’s amendment filed 02/22/22, the examiner holds that applicant’s amended claims 1 and 5-6 are in condition for allowance. The examiner agrees with applicant’s argument and showing that applicant’s amended claims show unexpected and superior results in regards to their moisture absorption rate due to the specifically claimed 4 components within their specifically claimed concentration ranges, as opposed to the 3 component compositions set forth in both primary references. 
 In addition, Applicant’s amendment to independent claim 1 of wherein the concentration range for the calcium chloride component is from 45 to 70% by weight is outside the taught concentration range for calcium chloride of 10 wt% to 40 wt% as set forth in the primary reference to Hyung et al. U.S. Patent Application Publication No.: 2018/0353931 A1. 
It is also noted that the composition used in the examples of the second primary reference to Hyung et al. Korea 10-1760304, used a combination of magnesium chloride, magnesium oxide and polyethylene wax whereas applicant’s claimed composition used a combination of calcium chloride instead of magnesium chloride in combination with magnesium oxide and a wax. 
The water-soluble polymer is known as a substance that suppresses leakage of calcium chloride deliquescent solution.”. The examiner does acknowledge that the main focus of JP2019141846A’s invention is to incorporate a carboxymethyl cellulose salt into moisture absorbent compositions that comprise magnesium chloride instead of calcium chloride. The examiner also acknowledge that the concentration amounts of carboxymethyl cellulose salt disclosed in JP2019141846A was set forth only in regards to the magnesium chloride and not in regards to calcium chloride as claimed by applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764